Citation Nr: 0416153	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
post operative right wrist scaphoid fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1994 to March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1999 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).   In the decision, the RO granted 
service connection for a post operative right wrist scaphoid 
fracture and assigned a 10 percent initial rating.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's post operative right wrist scaphoid 
fracture is manifested by pain, weakness, and flare-ups which 
result in impairment and limitation of motion which is 
comparable to favorable ankylosis.  


CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating for a 
post operative right wrist scaphoid fracture are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5214, 5215 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
July 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish entitlement to a higher rating.  The basic elements 
for establishing entitlement to a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The SOC also 
included the new regulations which pertain to the VA's duties 
under the VCAA.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to when the appellant received his VCAA duty to assist 
letter.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the appellant appeals a decision of July 
1999.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand the case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a personal hearing.  The claims file contains 
his service medical records, post service treatment records, 
and he has been afforded three examinations by the VA to 
assess the severity of the disorder.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

The veteran contends that the RO made a mistake by assigning 
only a 10 percent rating for his right wrist disorder.  He 
asserts that due to the level of pain and weakness, the 
function of the wrist is limited to the degree that it is 
comparable to ankylosis.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected disability; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

The Board has considered the full history of the veteran's 
service-connected disabilities.  His service medical records 
reflect that he sustained a fracture of the wrist in April 
1997 which was treated through a four corner fusion.  A 
service medical board report dated in November 1998 reflects 
that he was found to be unfit for full duty as a result of 
the impairment for the disorder.  He was subsequently 
discharged from service.

The veteran filed a claim for disability compensation for a 
right wrist disorder in November 1998.  In a rating decision 
of July 1999, the RO granted service connection for a right 
scaphoid fracture with torn ligaments, post-operative, and 
assigned a 10 percent disability rating.  

The evidence pertaining to the current severity of the 
veteran's service-connected right wrist scaphoid fracture 
includes the report of a general medical examination 
conducted by the VA in June 1999 which reflects that 
examination revealed that the right hand was weaker than the 
left.  There was pain when grasping, and palmar grasping was 
weak.  The right wrist range of motion was extension to 18 
degrees, flexion to 20 degrees, radial movement to 10 
degrees, and ulnar movement to 18 degrees.  The pertinent 
diagnosis was right wrist scaphoid fracture with three torn 
ligaments and free floating bones, status post scaphoidectomy 
with four corner fusion with limited range of motion of right 
wrist.  Finger dexterity remains.  

VA medical treatment records show that the veteran has 
reported complaints pertaining to his right wrist on several 
occasions.

The veteran was afforded another VA orthopedic examination in 
December 2000.  The report shows that he complained of pain 
if he had any shock or impact to the wrist.  He also said 
that he had pain with writing, and had mild swelling, 
depending on his activities.  On examination, there was a 
decreased range of motion in the right wrist as compared to 
the left.  Flexion of the right wrist was to 45 degrees 
compared to 90 degrees in the left wrist.  Ulnar deviation of 
the right wrist was 25 degrees compared to 55 degrees on the 
left.  He also had point tenderness on the medial radial 
aspect of the wrist on the dorsal surface.  The pertinent 
diagnosis was status post scaphoidectomy with residual scar; 
decreased range of motion of the right wrist.

The veteran subsequently received additional treatment at VA 
medical facilities.

The veteran testified in support of his claim during a 
hearing held in February 2003.  He said that he broke his 
wrist in service and was in a cast for six weeks.  He 
continued to have inflammation and doctors discovered that 
the ligaments had been torn.  He was advised that the best 
way to prevent his wrist from going limp and preventing him 
from working would be to have a four corner fusion of the 
wrist, where the bone which had originally been broken would 
be removed.  This was subsequently done, and a bone graft was 
taken from the hip to do a fusion.  He said that he currently 
did not have movement and could not bend his wrist back 
nearly as well as it used to bend.  He also said that it 
caused pain to write, affected the length of time he could 
write, and had dramatically compromised his penmanship.  He 
also reported that he had a hard time bearing any weight on 
it.  He said that it constantly caused pain and stopped him 
from doing the things he would normally do.  He said that he 
could not do the type of physical activities that he used to 
do, and could not do anything that required fine motor 
skills.  

Finally, the veteran was afforded another VA examination in 
May 2003.  The report shows that the veteran  reported that 
he injured his right wrist in service when he suffered a 
fracture in 1988 and then had a surgical scaphoidectomy in 
1998, a four corner fusion, and that he had a reduced range 
of motion ever since.  He said that he had constant pain in 
the wrist, and that he did not use any medications.  He said 
that he had difficulty, particularly with extension of the 
wrist.  He avoided handwriting due to the problem.  He was 
working as a teacher.  He said that he could write and work 
on the computer for 15 minutes before he had to stop and rest 
due to pain.  Any tapping or bumping of the wrist reportedly 
caused increased pain.  In cold weather his pain was worse, 
and it was worse with handwriting.  This made it difficult 
for him to perform his work in the academic field.  

On examination, the veteran was in no apparent distress.  The 
right wrist had two surgical scars across the wrist.  There 
was a 7 centimeter scar which was parallel to the long axis 
of the wrist.  On the dorsum of the wrist, there was a 6 
centimeter scar which was perpendicular to the long axis of 
the wrist.  These joined to form a T in the mid dorsum of the 
wrist.  This area was moderately tender, slightly depressed 
and non adherent.  The range of motion of the right wrist was 
significantly reduced.  The veteran could flex the wrist to 
20 degrees, extend the wrist to 5 degrees, radial deviate to 
5 degrees, and ulnar deviate to 10 degrees.  Any more 
movement than this would cause pain and discomfort.  The 
veteran had normal handgrip and strength in the hand.  There 
was no obvious atrophy in the forearm and no obvious 
difference in the circumference of the wrist.  The pertinent 
assessment was right wrist fracture with status postoperative 
wrist repair.  The examiner commented that because the 
veteran did have some range of motion in the wrist, the wrist 
was not functionally ankylosed.  He noted that there was 
range of motion in flexion, quite limited range of motion in 
extension, and some limited range of motion in ulnar and 
radial deviation.  However, this movement was painful and did 
result in functional limitations as described in the report.  
The examination further stated that, with regard to DeLuca 
factors, when the veteran's right wrist is symptomatic, he 
would have a 20 percent worsening of Deluca factors.  

A VA radiology report shows that an X-ray of the veteran's 
right wrist revealed that he was status post navicular 
resection.  There had been a carpal fusion procedure 
involving the carpal bones with the exception of the greater 
and lesser multangular bones.  Some radiocarpal degenerative 
change was present.  

After considering all of the relevant evidence and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the manifestations of the service-connected right wrist 
disorder result in impairment which is comparable to 
favorable ankylosis of the wrist.  The most recent VA 
examination showed that the extension of the wrist was 
severely impaired and that there was also impairment of ulnar 
and radial deviation.  It is undisputed that the disorder 
causes pain and weakness.  Although the VA examiner indicated 
that the motion of the wrist was not comparable to ankylosis 
on the day of the examination, the examiner noted that the 
impairment would be worse when symptomatic due to DeLuca 
factors (i.e., functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements).  
Accordingly, the Board concludes that the criteria for a 30 
percent rating for a post operative right wrist scaphoid 
fracture are met.    

The Board further finds, however, that a rating higher than 
30 percent is not warranted.  There is no indication that the 
disorder has resulted in unfavorable ankylosis.  
Consequently, a rating higher than 30 percent is not 
warranted for the veteran's service-connected right wrist 
disability under Diagnostic Code 5214.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran has reported some occupational impairment due to 
the interference with his ability to write.  However, he has 
not presented any objective evidence to show that the 
impairment ever prevented him from completing his job tasks, 
nor has he presented any evidence that he lost time from work 
due to the disorder.  In light of this, the Board concludes 
that any interference with employment does not rise to the 
degree that it would be considered "marked".  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 30 percent rating for a post operative right wrist scaphoid 
fracture is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



